[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Ross v. Cuyahoga Cty. Bd. of Revision, Slip Opinion No. 2015-Ohio-3443.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3443
ROSS ET AL., APPELLANTS, v. CUYAHOGA COUNTY BOARD OF REVISION ET AL.,
                                      APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Ross v. Cuyahoga Cty. Bd. of Revision, Slip Opinion
                                No. 2015-Ohio-3443.]
Taxation—Real-property valuation—Board of Tax Appeals’ decision vacated and
        cause remanded for consideration in light of Schwartz v. Cuyahoga Cty.
        Bd. of Revision.
   (No. 2013-1951—Submitted January 13, 2015—Decided August 28, 2015.)
              APPEAL from the Board of Tax Appeals, No. 2013-607.
                                 __________________
        Per Curiam.
        {¶ 1} The decision of the Board of Tax Appeals (“BTA”) is vacated and
the cause is remanded for further proceedings in light of Schwartz v. Cuyahoga
Cty. Bd. of Revision, Slip Opinion No. 2015-Ohio-3431, which addressed a
property located in close proximity to the property at issue here and which held
                              SUPREME COURT OF OHIO




that a recent, arm’s-length sale price of $5,000 was the value of the property. On
remand, the BTA shall consider the $5,000 value of the Schwartz property along
with all the other evidence currently in the record to determine the value of the
property at issue.
                                                                Decision vacated,
                                                              and cause remanded.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, and O’NEILL, JJ.,
concur.
          KENNEDY and FRENCH, JJ., dissent.
                                 _________________
          J. Alex Morton, for appellants.
          Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Reno J.
Oradini Jr., Assistant Prosecuting Attorney, for appellees.
                                 _________________




                                            2